DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-22 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 4, the phrase “the frame” should be changed to -- a frame --.  In line 11, the word -- a -- should be inserted before the phrase “drive and sensing circuitry”.  In line 17, the word -- a -- should be inserted before the phrase “resonant behavior”.
In claim 3, line 2, the phrase “the position” should be changed to -- a position --.  In line 2, the phrase “the antinode” should be changed to -- an antinode --.
In claim 4, it appears this claim should be depended upon claim 2 to provide proper consistency and order since this claim is claiming “a second pair of electrodes” and the first pair of electrodes are claimed in claim 2.  
In claim 5, line 2, the phrase “the position” should be changed to -- a position --.  In line 2, the phrase “the anti node” should be changed to -- an anti node --.  In lines 2-3, the word -- the -- should be inserted before the phrase “second resonant element”.
In claim 13, line 2, the phrase “the one or more serpentine flexures” should be changed to -- the one or more serpentine shape flexures -- to provide proper antecedent basis.  In line 2, the phrase “the width” should be changed to -- a width --. 

In claim 17, line 3, the phrase “the at least one proof mass” should be changed to -- the proof mass -- to provide proper antecedent basis.  In line 4, the word -- a -- should be inserted before the phrase “electric circuitry”.
In claim 21, line 5, the phrase “the frame” should be changed to -- a frame --.  In lines 16-17, the phrase “the resonant behavior” should be changed to -- a resonant behavior --.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 18, line 4, the phrase “to use the response of the resonant element” is indefinite.  What “response”?  Please clarify.  Also, the phase “the resonant element” is vague.  Is this referring to the first resonant element or the second resonant element or even both the first and second resonant elements?  Please clarify.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 

Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,4-20 of copending U.S. Application No. 16/608,282 (Seshia et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and limitations in claims 1-2,6,8-10,12-21 of the Instant application are claimed in the ‘326 Zou et al. copending application.  Although the claimed features in claims 3-5,7,11 of the Instant application are not claimed in the ‘326 Zou et al. copending application, these claimed features are disclosed and taught in the ‘326 Zou et al. copending application and to have set such characteristics is considered to have been a matter of choice possibilities would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.  Therefore, the claims in the Instant application are not patentably distinct from the ‘326 Zou et al. copending application for the reasons as set forth above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2,4-5,9-11,13-17 of copending U.S. Application No. 16/608,305 (Zou et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and limitations in claims 1,15-21 of the Instant application are claimed in the ‘305 Zou et al. copending application.  Although the claimed features in claims 2-14 of the Instant application are not claimed in the ‘305 Zou et al. copending application, these claimed features are disclosed and taught in the ‘305 Zou et al. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 6-8, 10, 12, 14-16 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2018/0209791 (Chang).
With regards to claim 1, Chang discloses a MEMS sensor comprising, as illustrated in Figures 1-29 (namely Figures 1,4,5,12,13,20A-23,28,29), a resonant sensor 400,800,2100; a substrate (not illustrated); a proof mass 804,2104 suspended from the substrate by one or more flexures 884 (Figures 8,21) to allow the proof mass to move relative to a frame 882A (Figures 8,21) along a sensitive axis 880; a first resonant element 802A,2000A connected between the frame and the proof mass; a second resonant element 802B,2000B connected between the frame and the proof mass; the first resonant element and the second resonant element are positioned so that the proof mass is between the first resonant element and the second 
With regards to claim 6, Chang further discloses the first and second resonant elements are single beam resonators or double ended tuning fork resonators.  (See, paragraphs [0052]).
With regards to claim 7, Chang further discloses each of the first and second resonant elements are connected to the proof mass through a microlever 2990.  (See, paragraphs [0055],[0073],[0079],[0103]).
With regards to claim 8, Chang further discloses each microlever comprises a main beam 1330 extending orthogonal to the sensitive axis.  (See, paragraphs [0080],[0103]; Figures 13,29).
With regards to claim 10, Chang further discloses the sensing circuit is configured to provide a differential output based on a resonant frequency shift of the first resonant element and a resonant frequency shift of the second resonant element.  (See, paragraph [0055],[0069],[0074]; Figures 5,8).
With regards to claim 12, Chang further discloses one or more of the flexures has a serpentine shape (not labeled with reference numeral - the serpentine flexure at the corners of the mass as observed in Figures 21,28,29).
With regards to claim 14, Chang further discloses the resonant sensor is microelectromechanical systems (MEMS) sensor.  (See, paragraph [0052]).

With regards to claim 16, Chang further discloses the resonant sensor is configured as a gravity sensor.  (See, paragraph [0081]; Figure 14).
With regards to claim 21, the claim is directed to a method claim and is commensurate in scope with the above apparatus claim 1 and is rejected for the same reasons as set forth above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2-5, 9, 11, 13, 17-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0209791 (Chang) in view of U.S Patent Application Publication 2013/0298675 (Thiruvenkatanathan et al.).
With regards to claims 2,4, Chang further disclose different type of resonant modes (Figure 11); however, does not explicitly specify such characteristics (the first electrode assembly comprises a first pair of electrodes positioned relative to the first resonant element to allow the first resonant element to be driven in both a fundamental mode and in a second order mode; the second electrode assembly comprises a second pair of electrodes positioned relative to the second resonant element to allow the second resonant element to be driven in both a fundamental mode and in a second order mode) as in these claims.  However, to have set such test properties as in the claims are considered to have been a matter of optimization and choice 
With regards to claims 3,5, Chang does not explicitly disclose the first pair of electrodes is positioned around the position of the antinode of the first resonant element vibrating in the second order mode; the second pair of electrodes is positioned around the position of the antinode of second resonant element vibrating in the second order mode.  However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of positioning the electrodes around the antinode to have the ability to drive and sense the maximum amplitude of oscillation without departing from the scope of the invention.
With regards to claim 9, Chang does not explicitly specify a stiffening beam extending between the main beam of each lever and the one or more proof masses such that the stiffening beam extending along the sensitive axis.
Thiruvenkatanathan et al. discloses a MEMS inertial sensor comprising, as illustrated in Figures 1a-10, a resonant sensor (e.g. system as in Figure 9); a proof mass 90 suspended from the substrate by one or more flexures to allow the proof mass to move relative to a frame 97 along a sensitive axis; a first resonant element 91 connected between the frame and the proof mass; a second resonant element 93 connected between the frame and the proof mass; the first resonant element and the second resonant element have a substantially identical structure to one another (as observed in Figure 9); an electrode assembly 8,40 positioned adjacent to the first resonant element; a stiffening beam 11,12 (paragraph [0070]; Figure 3) extending between the main beam of each lever 9,10 and the one or more proof masses 4 such that the stiffening beam extending along the sensitive axis.  (See, paragraphs [0060] to [0081]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a stiffening beam extending between the main beam of each lever and the one 
With regards to claim 11, Thiruvenkatanathan et al. further discloses a third resonant 92 element coupled to the first resonant element 91 and a fourth resonant element 94 coupled to the second resonant element 93 such that the sensing circuit is configured to provide a differential output based on a change in relative amplitude or phase of vibration between the first resonant element and the third resonant element and a change in relative amplitude or phase of vibration between the second resonant element and the fourth resonant element (paragraph [0080]; Figure 9).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a third and fourth resonant elements as suggest by Thiruvenkatanathan et al. to the system of Chang to enhance the output sensitivity and in effect, the resolution of the resonant sensor by not modulating the strain on the second resonant element.  (See, paragraphs [0006],[0017] to [0021] of Thiruvenkatanathan et al.).
With regards to claim 13, Chang does not specify such parameter (the one or more serpentine flexures has a variable thickness such that the thickness of the serpentine flexure is lower in a mid-section between the substrate and the proof mass than at end-sections that are respectively connected to the substrate and the proof mass) as in the claim.  However, to have set such structural configuration and characteristics as in the claim is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.

With regards to claim 18, Thiruvenkatanathan et al. further discloses the electric circuitry 7 is configured to apply an alternating calibration signal to the substrate electrode to drive the proof mass at a calibration frequency; the resonant sensor is configured to use the response of the first resonant element at the calibration frequency to calibrate the resonant sensor.  (See, paragraph [0074]).
With regards to claim 19, Thiruvenkatanathan et al. further discloses the electric circuitry 7 is configured to apply a DC biasing voltage to the substrate electrode.  (See, paragraphs [0026],[0074],[0076] to [0078]; Figures 6-7b).
With regards to claim 20, Thiruvenkatanathan et al., modifying Chang, further discloses at least one additional electrode 43 on the substrate, adjacent to the proof mass 4; the electric circuitry 7 is configured to apply a damping signal to the substrate electrode or the at least one additional electrode.  (See, paragraph [0063] of Thiruvenkatanathan et al.; paragraph [0075] of Chang).
With regards to claim 22, the claim is commensurate in scope with claims 2,4 and is rejected for the same reasons as set forth above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HELEN C KWOK/Primary Examiner, Art Unit 2861